Name: Commission Regulation (EC) No 2916/95 of 18 December 1995 amending certain Regulations concerning the common organization of the markets in poultrymeat and eggs and the common system of trade for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|31995R2916Commission Regulation (EC) No 2916/95 of 18 December 1995 amending certain Regulations concerning the common organization of the markets in poultrymeat and eggs and the common system of trade for ovalbumin and lactalbumin Official Journal L 305 , 19/12/1995 P. 0049 - 0052COMMISSION REGULATION (EC) No 2916/95 of 18 December 1995 amending certain Regulations concerning the common organization of the markets in poultrymeat and eggs and the common system of trade for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (4), and in particular Articles 3 (2), 5 (4), 6 (4) and 18 (13) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (5), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Articles 5 (4), and 8 (12) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade ovalbumin and lactalbumin (6), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Articles 2 (2), 3 (4), and 4 (4) thereof, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (7), as last amended by Regulation (EEC) No 2484/94 (8), and in particular Article 27 (2) thereof, Having regard to Council Regulation (EC) No 3491/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (9), as last amended by Regulation (EC) No 3379/94 (10), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (11), as last amended by Regulation (EC) No 3379/94, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (12), as last amended by Regulation (EC) No 3379/94, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (13), as last amended by Regulation (EC) No 3379/94, and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (14), as last amended by Regulation (EC) No 2537/95 (15), and in particular Article 3 (4) thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (16), as last amended by Commission Regulation (EC) No 2198/95 (17), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3641/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part (1), as last amended by Regulation (EC) No 3379/94, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), as last amended by Regulation (EC) No 3379/94, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Economic Community, the European Atomic Energy Community and the European Coal and Steel Community of the one part, and the Republic of Lithuania, of the other part (5), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 2448/95 of 10 October 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (6) provides for subdivisions of CN codes 0105 19 10, 0105 91 00, 0207 39 90, 0207 50 10, 0207 50 90 and 1602 39, and for a complete revision of headings CN 0207 and CN 3502, with effect from 1 January 1996; whereas certain Regulations concerning the poultrymeat and eggs sectors and the common system of trade for ovalbumin and lactalbumin should be adapted to those amendments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. CN code 0207 31 is replaced by CN code 0207 34; CN codes 0207 39 90 and 0207 50 are replaced by CN codes 0207 13 91, 0207 14 91, 0207 26 91, 0207 27 91, 0207 35 91, 0207 36 81, 0207 36 85 and 0207 36 89; code 1602 32 is inserted after code 1602 31: - in Article 1 (1) of Regulation (EEC) No 2777/75, - in Article 1 of Commission Regulation (EEC) No 109/80 (7). 2. CN code 0105 12 is inserted before CN code 0105 19: - in Article 1 of Regulation (EEC) No 109/80, - in Article 1 (2) of Council Regulation (EEC) No 2782/75 (8) 3. CN code 1602 32 is inserted before CN code 1602 39: - in Article 6 (2) of Regulation (EEC) No 715/90, - in Article 1 and Article 3 (1) (b) of Commission Regulation (EEC) No 903/90 (9). 4. CN code 0207 23 is replaced by CN code 0207 33 in Annex I to Commission Regulation (EEC) No 1729/92 (10). 5. The CN codes given in the Annexes to the Regulations referred to below are replaced by the corresponding CN codes in accordance with the table of equivalence in the Annex to this Regulation: - Regulation (EEC) No 2771/75, - Commission Regulation (EEC) No 2699/93 (11), - Commission Regulation (EC) No 1431/94 (12), - Commission Regulation (EC) No 1559/94 (13) - Commission Regulation (EC) No 1474/95 (14), - Commission Regulation (EC) No 1484/95 (15), - Commission Regulation (EC) No 1866/95 (16). 6. Article 1 of Council Regulation (EEC) No 2783/75 is replaced by the following: 'Article 1 Unless this Regulation provides otherwise, the rates of duty in the Common Customs Tariff shall apply to the following products: >TABLE> Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX TABLE OF EQUIVALENCE >TABLE>